Case 1:18-cr-10325-D.]C Document 22-1 Filed 01/18/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRIC'I` OF MASSACHUSETTS

UNITED STATES OF AMERICA,

Plaintiff,

)
)
)
)
v. ) ease No. 1:18-CR-10325-001-DJC
)
KIMBERLY Krr'rs, )

)

)

Defendant.

WRIT AND RESTRAINING ORDER

Upon consideration of the United States’ Emergency Motion for a Writ and Restraining
Order under the All Writs Act, it is hereby:

ORDERED that the Motion is granted; and it is further

ORDERED that Kimberly Kitts (the “Defendant”), as well as the Defendant’s
representatives, attomeys, agents, family members, nominees, alter egos (companies),
custodians, assigns, and any other person or entity holding any property on the Defendant’s
behalf, any person with actual knowledge of this order, or with the authority to acton the
Defendant’s behalf (the “Restrained Parties”) shall fully comply with the terms of this Order and
shall not take any actions prohibited by this Order; and it is further

ORDERED that compliance with the terms of this Order requires that the Restrained
Parties shall not engage in the following:

a. Except for payment of Normal Monthly Living Expensesl from already liquid
accounts, directly or indirectly alienate, liquidate, dissipate, transfer, sell, assign,

 

' “Normal Monthly Living Expenscs” is defined as those expenses that are necessary to provide for the Defendant’s,
her spouse’s or her dependents’ health, welfare, and/or production of ineome, including housing and utilities; food;
housekeeping supplies; apparcl; personal care products; necessary out-of-pocket health care expenses such as
medical services, prescription drugs, and medical supplies; and transportation See

hgp://www.irs.gov/lndividuals/Collection~Financial-Standards for more detailed guidance.

Case 1:18-cr-10325-D.]C Document 22-1 Filed 01/18/19 Page 2 of 3

lease, pledge, encumber, loan, convert, conceal, spend, withdraw or otherwise
dispose of any funds, real or personal property or other assets2 or any interest

therein, wherever located, in any manner without prior approval of this Court,
including any assets outside the United States which are:

i. in the actual or constructive possession of the Defendant;

ii. owned or controlled by, or held, in whole or in part for the benefit of,
or subject to access by, or belong to the Defendant; or

iii. in the actual or constructive possession of, or owned or controlled by,
or subject to access by, or belonging to, any corporation, partnership,
trust or other entity directly or indirectly under the control of the

Defendant.

iv. The provisions of this section shall also apply to, but not be limited to,
the following identified assets owned by the Defendant and/or her alter
egos and/or nominees:

.-.<v s=-s= s='s=>

g.

48 Quanset Road, Orleans, MA 02653;

Watercrait vessel Hull ID# RBV000821277;
Watercrait vessel Hull ID# EKHOI 1931-1001 ;

2005 Winnebago Workhorse W22 motorized home;
2018 BMW X5;

$10,000.00 unsecured appearance bond;
$20,000.00 owed to Defendant in pending claim.

b. Take, or cause to be taken, any action which could have the effect of concealing
or moving the property from the jurisdiction of this Court.

c. Take or cause to be taken, any action that would have the effect of depreciating,
damaging, or in any way diminishing the value of any property whether real or

personal.

 

2 The term “property” and “asset” as used in this Order shall mean any legal or equitable interest in, right to, or
claim to, any real and personal property, including but not limited to chattel, goods, instruments, equipment,
fixtures, general intangibles, effects, leaseholds, mail or other deliveries, shares of stock, lists of consumer namcs,
inventory, checks, notes, accounts, credits, receivables, iilnds, monies, escrow and bank accounts, retirement
accounts, 401(k) accounts, |RA accounts, life insurance policies and all cash, wherever located and shall include
both existing assets and assets acquired after the date of entry of this Order.

With respect to any property that “Defendant” has an interest in, the definition shall include such property whether
owned individually, as joint tenants, as joint tenants with rights of survivorship, as community property, as property
held by tenants in the entirety, or any other form of ownership or type of interest, including as trustee, beneficiary,

settlor, heir or distributee.

Case 1:18-cr-10325-D.]C Document 22-1 Filed 01/18/19 Page 3 of 3

and it is further

ORDERED that the funds, property, and assets affected by this Order shall include both
existing assets and assets acquired after the effective date of this Order, including without
limitation, those acquired by inheritance, loan or gift; and it is further

ORDERED that the Defendant shall hold all assets, including without limitation
payments, inheritanees, loans and gifts received after service of this Order; and it is further

ORDERED that the United States is hereby authorized to file a lis pendens wherever the
Defendant is believed to have a property interest of any kind; and it is further

ORDERED that until the time of sentencing the total asset restraint specified in this
Order shall only affect assets not to exceed $3,085,939.00 in fair market value and, thereafter,
the amount of the unpaid assessment, fine or restitution. The Defendant may move for an
amended restraining order for cause.

ORDERED that this Order shall remain in hall force and effect, unless modified by this
Court, including by the forfeiture of any otherwise restrained assets or real property, until the
Defendant has satisfied all assessments, fines and restitution ordered by the Court in the above-

captioned case or until further order from this Court.

Date:

 

 

Denise J. Casper
United States District Judge

